Title: To James Madison from Daniel Buck, 11 October 1816
From: Buck, Daniel
To: Madison, James



Richmond Ky. Oct: 11. 1816

We the undersigned practicing Attorneys at Law, have been acquainted with Robert Trimble a number of years.  We state that he is amongst the first Lawyers of Kentucky, that his practice has for many years been extensive, that his professional character is fair and unspotted, that he filled the Office of Judge of the Court of Appeals with high reputation to himself and undivided approbation of the people of this State.  We recommend him, with confidence as being eminently qualified for the Station of Judge of the Court of the United States for the District of Kentucky.  The appointment would be received with general approbation and much Satisfaction by all orders of people.

Daniel Buck
John Speed Smith
Archibald Woods
Squire Turner

